Title: From George Washington to Wilson Allen, 17 June 1799
From: Washington, George
To: Allen, Wilson

 

Sir,
Mount Vernon 17th June 1799

Your favor of the 29th ulto has been duly received, and would have been earlier acknowledged had I not been in daily expectation of seeing Mr Bushrod Washington on his Circuit.
Fearing he may have taken another route, or passed by without calling, I delay no longer to declare; that I think as you do, that his advice was given on mistaken ground; and in that case, a Deed from General Lee to me for the same land which he inform’d me, he had sent to your Office sometime ago for the purpose of recording, has taken a wrong course also.
Under this view of the matter I would pray you to withhold the recording of both (unless some evil may result from the delay) until I can know his sentimts on the subject, after he is possessed of a complete knowledge of the circumstances; or you yourself should be thoroughly satisfied of the right course for me to take, to give these Conveyances legal, & unequivocal effect. I thank you for your former sentiments on this point, as I shall do for any further information respecting it, being Sir, Your most Obedt & Very Hble Ser⟨vt⟩

Go: Washington

